Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
An examiner's amendment to the record appears below. Should the changesand/or additions be unacceptable to applicant, an amendment may be filed as provided by37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted nolater than the payment of the issue fee. 
Authorization for this examiner' s amendment was given in a communication with Daniel 
Mitchell through an email on 8/11/2021
]
In Claim 1:
line 3, replaced “one or more” with -- a plurality of-- and inserted  --; each power electronics module-- before “configure”.
lines 3-4, inserted --respective—before “load”.
lines 5 and 8, replaced “one or more” with -- plurality of--.
line 7, replaced “a control” with –the control--.

In claim 10:
line 4, replaced “one or more” with -- a plurality of--.
line 6, replaced “one or more” with -- the plurality of--.
           lines 8-9, inserted –respective-- before “load”, and replaced “the one or more” with – each of the plurality of--.

           In claims 7, 9, 13 and 15:
               line 2, replaced “one or more” with -- plurality of--.

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 5/17/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1, 3-5, 7, 9-13, 15 and 17-19  are allowed because the prior art of record fails to disclose that:
-a control card and  a plurality of  power electronics modules; each power electronics module configured to provide power to a respective load, wherein the respective load is a motor is combined in claims 1 and 10.
                In particular, the power electronics modules as shown on Figure 1 of Liu et al reference (CN109802592) filed on IDS dated 7/29/2021 drive one common load. 

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842